Case 2:19-cv-01156-MWF-AS Document 71 Filed 01/22/20 Page 1 of 1 Page ID #:584
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 19-1156 MWF (ASx)                                       Date: January 22, 2020
 Title       Paramount Pictures Corp., et al. v. Omniverse One World Television, Inc., et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 PROCEEDINGS (IN CHAMBERS):                            ORDER TO SHOW CAUSE RE
                                                       DEFAULT JUDGMENT

       In light of the Default By Clerk entered on [70], the Court sets a hearing for
 Order To Show Cause Re Default Judgment for February 24, 2020 at 11:30 a.m. If
 a Motion for Default Judgment is filed prior to this hearing, the hearing on the
 Order To Show Cause will be discharged, and no appearance will be necessary.

       Any Motion for default judgment must comply with the Court's Procedures
 and Schedules. See http://www.cacd.uscourts.gov/honorable-michael-w-fitzgerald.

         IT IS SO ORDERED

                                                                               Initials of Preparer: RS




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
